Citation Nr: 1504046	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-24 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death. 

2. Whether new and material evidence has been received to reopen the claim of entitlement to nonservice-connected death pension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from September 17, 1954, to October 24, 1954.  The Veteran died in August 1989, and the appellant is his surviving spouse. 

This matter comes to the Board of Veterans 'Appeals (Board) on appeal from an August 2011 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2013, the appellant testified at a videoconference at the RO before the undersigned Veterans' Law Judge. A transcript of the hearing has been associated with the Virtual file. 

As indicated on the title page, and which will be discussed later, the issue of entitlement to nonservice-connected death pension benefits must be considered on a new and material basis in light of the final denial of that determination by the RO back in April 2000. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2014). 

The appellant has requested that her case be advanced on the docket due to serious illness. The motion to advance the case on the docket is granted. Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board regrets the additional delay that will result from this remand, it is necessary to ensure there is a complete record upon which to decide the appellant's claim so she is afforded every possible consideration.

The appellant claims the Veteran's death is the result of a cardiovascular event that is related to a heart disorder he had during his military service. 

The Veteran's military enlistment examination records do not reflect any evidence of a pre-existing heart or cardiovascular condition. However, on a routine chest X-ray during his relatively brief military service, medical findings showed a dilated pulmonary artery segment. Further examination also revealed a Grade II systolic murmur in the pulmonic area. The diagnosis was: Heart disease, congenital, n.e.c. (pulmonic stenosis). In October 1954, a service medical board determined the Veteran was not physically qualified for retention and further service. He was subsequently discharged from military service. 

Significantly, the record reflects that Veteran died in August 1989. The certificate of death lists the cause of his death as multiple traumatic injuries, including head and brain injuries. The Veteran sustained a fall from a gangplank at a construction site. It was reported as an accident. An autopsy was performed yet those results are not associated with the record.  No cardiovascular pathology is indicated. 

However, received in March 2012, is an August 1989 private emergency medical service (EMS) billing statement, listing the reason for ambulance service for the Veteran as cardiac arrest and head injury. Also in a November 2013 statement, a private physician indicated that after reviewing a record it appeared the Veteran had a heart murmur which could lead to left heart failure, arrhythmia or an MI (myocardial infarction). 
Service connection is granted for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306. In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by his active military service either caused or contributed substantially or materially to death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

To rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing the disorder pre-existed service and clear and unmistakable evidence that the disorder was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service, beyond its natural progression, before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003 (July 16, 2003).

Recently in O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that in cases of congenital, developmental, or hereditary conditions that qualify as diseases, the government rebuts the part of the presumption that the disease did not preexist service by showing that it is hereditary."  It must first be determined if a hereditary condition that cannot change is a "defect" and is not subject to the presumption of soundness under 38 U.S.C. § 1111.  Relying upon, VA Op. Gen. Couns. Prec. ("VAOPGCPREC") 67-90 and 82-90, the court held that "a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress."  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).

It is apparent that supplemental medical information is necessary here to substantiate the appellant's claim in light of the additional medical evidence received potentially linking the Veteran's death to a cardiovascular event as well as his military service. Also medical information is required to determine if the Veteran had a congenital defect or a hereditary disease during service, and if any of the above caused or contributed substantially or materially to cause his death.38 C.F.R. § 3.312.  

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion for a DIC claim, so including for cause of death, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim. In Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) the Federal Circuit Court also noted that, in the context of a DIC claim, 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim.

Regarding the remaining issue of entitlement to nonservice-connected death pension benefits, that claim was previously before the RO in April 2000. The claim was denied and the appellant was contemporaneously informed of the denial, and her appellate rights. She did not appeal that decision. As a result, the April 2000 decision became final and binding. See U.S.C.A. § 7105; 38 C.F.R. § 3.104(a). When a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105.  Regardless of the RO's determination or lack thereof here, as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).

When there is a petition to reopen a previously denied, unappealed, claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified that VA must notify the Veteran of the elements of the claim and of the definition of "new and material evidence." So, to this end, VA must give the claimant notice of precisely what evidence is necessary to reopen the claim, depending upon the basis of the prior denial. VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial. VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Therefore, appellant's nonservice-connected death pension claim should be considered on a new and material basis rather than de novo.  Id. However, here also, threshold requirements for death pension benefits, specifically consideration of whether there is a service-connected disability, are inextricably intertwined with the claim of service connection for the cause of the Veteran's death. See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002); 38 C.F.R. §§ 3.3(b)(4); 3.23(a)(5), (d)(5); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a VCAA notice under 38 U.S.C.A. § 5103(a) that: (1) notifies her of the type of evidence and information needed to reopen her previously denied (in April 2000) claim for nonservice-connected death pension benefits. This notice must describe what new and material evidence is under the current standard and apprise her of what specific evidence would be required to substantiate the elements needed for nonservice-connected death pension benefits that were found insufficient in the prior denial on the underlying merits. See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

2. With any necessary releases, attempt to obtain the Veteran's August 1989 autopsy report identified in the certificate of death. The hospital identified in the certificate of death is the Port Huron Hospital, Port Huron, Michigan.

3. Upon receipt of the above requested autopsy report, if available, obtain a medical opinion from an appropriate VA physician. The physician must review all of the pertinent records in the claims file.

The following questions must be specifically answered:

(a) Determine if during the Veteran's military service the diagnosis in the October 1954 service medical board report of "Heart disease, congenital, n.e.c., (pulmonic stenosis)",  was a "hereditary condition," meaning one that cannot change and is a "defect", or whether and it was a "congenital or developmental condition" that is progressive in nature-that can worsen over time-and a disease rather than a defect. If a defect is identified, no further analysis is required on this particular point by the physician. 

(b) If the physician determines the heart condition identified during service is a congenital, developmental, or hereditary disease, then determine if there is clear and unmistakable evidence this pre-existing condition was not aggravated beyond its natural progression during or by service?

(c) If there is not clear and unmistakable evidence to satisfy that it was not aggravated during or by the Veteran's service beyond its natural progression, the examiner must determine the likelihood (very likely, as likely as not, or unlikely) that the condition noted in service, either caused or contributed substantially or materially to his later death in August 1989. 

In making this necessary determination, the physician must review the claims file, including a complete copy of this remand, and comment on the medical evidence received, specifically the August 1989 private emergency medical service (EMS) billing statement reporting cardiac arrest, and the November 2013 private physician's statement addressing etiology. 

It is most imperative, that the examiner provide and discuss the underlying medical rationale of the opinion, whether favorable or unfavorable.

If the physician simply is unable to provide comment without resorting to mere speculation, the physician has to discuss why an opinion cannot be provided, as merely stating this will not suffice. As examples, the physician must specify whether he or she needs the benefit of additional evidence or other procurable data, there are multiple possible etiologies with none more prevalent than another, or the limits of medical knowledge have been exhausted, etc.

"Clear and unmistakable evidence" is a more formidable evidentiary burden of proof  than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence."). It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable." Cotant  v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

"Very likely" obviously is supportive of the claim. The term "as likely as not" means at least 50-percent probability and is equally favorable to the claim. It does not however mean merely within the realm of medical possibility, rather, that the weight of evidence for and against a conclusion is so evenly divided that it is as reasonable to find in favor of causation as it is to find against it. "Unlikely" obviously tends to go against the claim.

4. Then readjudicate the claims in light of all additional evidence. If the claims are not granted to the appellant's satisfaction, send her an SSOC and give her an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




